DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant asserts in remarks filed 11/09/2020 that applicant has amended the already withdrawn claim to include language that applicant asserts would overcome the election requirement, filed 05/05/2020 and made final in the previous action filed 10/15/2020. 
As the restriction has already been made final in 10/15/2020, the arguments are moot and the election requirement will stand.
Status of Claims
Claim(s) 8-26 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 12, 14-16, 18, 20-23, 25 &26 are rejected under 35 U.S.C. 102a(1) as being anticipated by Bellafiore (US 2008/0279038).
As Per Claim 8, Bellafiore discloses a method for comprising producing an alcoholic beverage [abstract], wherein producing said alcoholic beverage comprises:
carrying out in-line mixing of ingredients [abstract; “…An accurate blending system for blending a feed liquid and first and second adjusting liquids…”], wherein in-line mixing comprises conveying a first 
As Per Claim 9, Bellafiore discloses measuring infrared absorption of said first ingredient [Fig. 4, #44a], providing second information indicative of said infrared absorption of said first ingredient [Fig. 4,#44a; Par. 36-37, “...The blended liquid stream 56 exiting the blending submodule 52 encounters the detection submodule 42. An ionic (e.g. conductivity or pH for a salt solution) or spectral (e.g. near-infrared or ultraviolet for an alcohol or other solvent solution) measurement of the blend, as appropriate, is taken by an in-line sensor, indicated at 57 in FIG. 4, within the detection submodule 42…the detection submodule may use a range of sensor types including NIR, conductivity, temperature…] , and controlling said first and second flows [Fig. 4, #44a & #44b] based at least in part on said second information in addition to said first information. [Par. 39, “…The outputted signal from the sensor 57 (FIG. 4) of the detection submodule 42 (FIG. 3), which is typically analog, provides the PLC 36 or PC 37 with a Process Value (PV) for a software PID (gain, integral, derivative) feedback loop. A Set Point (SP) for the software feedback loop will have been set in the PLC 36 or PC 37 by the user via a user interface 58 (FIG. 3) which may be the PC 37 of FIG. 4. Based on the discrepancy between the measured the reference clearly discloses measuring the temperature in the streams, and then accordingly, outputting a signal to the valve (46) that is directly responsible of controlling the output of the streams (44a & 44b)]
As Per Claim 10, Bellafiore discloses wherein conveying a first flow [Fig. 4, #44A] of a first ingredient [Fig. 4, #44A] wherein combining said first [Fig. 4, #44A] and second flow [Fig. 4, #44B] to form a blended stream [Fig. 4, #48] comprises passing said first [Fig. 4, #44A] and second flows [Fig. 4, #44B] into a static mixer. [Par. 36; “…The merged liquid stream 48 exiting the proportioning submodule 38 is mixed within a fixed volume (50 in FIG. 4) in blending submodule 52 to ensure that the mixture is. fully blended. As illustrated at 54a and 54b in FIG. 3, the blending submodule may utilize…Alternatively or in addition to dynamic mixing, static mixing may also be used in the blending submodule 52...”]
As Per Claim 12, Bellafior discloses measuring a temperature [Par. 39; “….As indicated in FIG. 3, the detection submodule may use a range of sensor types including NIR, conductivity, temperature…”]  in said first flow [Fig. 3, #44a; Par. 36-37, “...The blended liquid stream 56 exiting the blending submodule 52 encounters the detection submodule 42. An ionic (e.g. conductivity or pH for a salt solution) or spectral (e.g. near-infrared or ultraviolet for an alcohol or other solvent solution) measurement of the blend, as appropriate, is taken by an in-line sensor, indicated at 57 in FIG. 4, within the detection submodule 42…the detection submodule may use a range of sensor types including NIR, conductivity, temperature…], providing second information indicative of said temperature, and controlling said first [Fig. 3, #44a] and second flows [Fig. 3, #44B] based at least in part on said second information in addition to said first information. [Par. 39, “…The outputted signal from the sensor 57 (FIG. 4) of the detection submodule 42 (FIG. 3), which is typically analog, provides the PLC 36 or PC 37 with a Process Value (PV) for a software PID (gain, integral, derivative) feedback loop. A Set Point (SP) the reference clearly discloses measuring the temperature in the streams, and then accordingly, outputting a signal to the valve (46) that is directly responsible of controlling the output of the streams (44a & 44b)]
As Per Claim 14, Bellafior discloses wherein combining said first and second flow [Fig. 4, #44a & #44b] to form a blended stream [Fig. 4, #48] comprises combining said first and second flows [Fig. 4, #44a & #44b] directly in the absence of a static mixer. [Par. 36; “…The merged liquid stream 48 exiting the proportioning submodule 38 is mixed within a fixed volume (50 in FIG. 4) in blending submodule 52 to ensure that the mixture is. fully blended. As illustrated at 54a and 54b in FIG. 3, the blending submodule may utilize…Alternatively or in addition to dynamic mixing, static mixing may also be used in the blending submodule 52...”]
As Per Claim 15, Bellafior discloses further comprising causing said first and second flows [Fig. 4, #44a & #44b] to flow in corresponding first and second conduits [Par. 35; “…Two customer-supplied liquid feeds 44a and 44b…”] that connect at a third conduit [Fig. 4, #48] to form a blended stream [Fig. 4, #48], wherein said method further comprises measuring infrared absorption in said first conduit and using said measured infrared absorption [Par. 39, “….As indicated in FIG. 3, the detection submodule may use a range of sensor types including NIR, conductivity, temperature…The outputted signal from the sensor 57 (FIG. 4) of the detection submodule 42 (FIG. 3), which is typically analog, provides the PLC 36 or PC 37 with a Process Value (PV) for a software PID (gain, integral, derivative) feedback loop. A Set Point (SP) for the software feedback loop will have been set in the PLC 36 or PC 37 by the user via a user interface 58 (FIG. 3) which may be the PC 37 of FIG. 4. Based on the discrepancy between the measured 
As Per Claim 16, Bellafior discloses further comprising causing said first and second flows [Fig. 4, #44a & #44b] to flow in corresponding first and second conduits [Par. 35; “…Two customer-supplied liquid feeds 44a and 44b…”] to a static mixer to form a blended stream that flows through a third conduit. [Fig. 4, #48; Par. 36; “…The merged liquid stream 48 exiting the proportioning submodule 38 is mixed within a fixed volume (50 in FIG. 4) in blending submodule 52 to ensure that the mixture is fully blended. As illustrated at 54a and 54b in FIG. 3, the blending submodule may utilize…Alternatively or in addition to dynamic mixing, static mixing may also be used in the blending submodule 52...”]
As Per Claim 18, Bellafior discloses further comprising causing said first and second flows to flow in corresponding first and second conduits [Fig. 4, #44a & #44b] that connect at a third conduit to form a blended stream [Fig. 4, #48], said temperature signal being indicative of temperature in said first conduit [Fig. 4, #48], obtaining a temperature signal from a temperature sensor [Par. 39, “….As indicated in FIG. 3, the detection submodule may use a range of sensor types including …temperature….”], and using said temperature signal to control first and second valves [Fig. 4, #46b & #46c; Par. 39, “…The outputted signal from the sensor 57 (FIG. 4) of the detection submodule 42 (FIG. 3), which is typically analog, provides the PLC 36 or PC 37 with a Process Value (PV) for a software PID (gain, integral, derivative) feedback loop. A Set Point (SP) for the software feedback loop will have been set in the PLC 36 or PC 37 by the user via a user interface 58 (FIG. 3) which may be the PC 37 of FIG. 4. Based on the discrepancy between the measured PV and the user-defined SP, the PLC's (or PC's) software PID feedback mechanism continually adjusts the signal that is sent to the automated valving of proportioning 
As Per Claim 20, Bellafior discloses further comprising causing said first and second flows to flow [Fig. 4, #44a & #44b] in corresponding first and second conduits [Fig. 4, #44a & #44b] that connect directly at a third conduit to form a blended stream [Fig. 4, #48] and to do so with no intermediate mixing tank, wherein measuring infrared absorption in said blended stream[Par. 36; “…The merged liquid stream 48 exiting the proportioning submodule 38 is mixed within a fixed volume (50 in FIG. 4) in blending submodule 52 to ensure that the mixture is fully blended. As illustrated at 54a and 54b in FIG. 3, the blending submodule may utilize…Alternatively or in addition to dynamic mixing, static mixing may also be used in the blending submodule 52...”]
As Per Claim 21, Bellafior discloses further comprising receiving a set point signal that identifies a desired proof of the alcoholic beverage [Par. 8; “…Graph 14 illustrates the isocratic blending mode where the buffer solution or solvent is provided to a process at a fixed concentration level or set point. Due to the inherent variability of feedstock 10a, the actual concentration delivered to the process, as illustrated at 14, will typically vary by .gtoreq.+/-2% from the set point/desired concentration…”] and obtaining a measured proof [Par. 39; “…,A Set Point (SP) for the software feedback loop will have been set in the PLC 36 or PC 37 by the user via a user interface 58 (FIG. 3) which may be the PC 37 of FIG. 4…”] wherein controlling said first and second flows comprises executing a blend-flow control program that calculates an error between said desired proof and said measured proof and controlling said first and second flows based on said error. [Par. 39. “…Based on the discrepancy between the measured PV and the user-defined SP, the PLC's (or PC's) software PID feedback mechanism continually adjusts the signal that is sent to the automated valving of proportioning submodule 38, which are valves 46b and 46c in the embodiment of FIG. 4. This signal is called the Output. The Output signal causes constant adjustments in the proportioning submodule valves' opening/closing such that the PV continuously 
As Per Claim 22, Bellafior discloses measuring infrared absorption of said first ingredient in said first flow [Claim 1, “…a first sensor in communication with the mixing device; f) a second sensor in communication with the mixing device; g) a controller in communication with the first sensor so that a first characteristic of a solution in the mixing device can be detected, said controller also in communication with the second feed means so that delivery of first adjusting liquid to the mixing device can be controlled based upon the detected first characteristic…”], wherein controlling said first and second flows [Fig. 4, #44a & #44b] comprises carrying out continuous and real-time control over a proof of said alcoholic beverage. [Claim 1; “…a controller in communication with the first sensor so that a first characteristic of a solution in the mixing device can be detected, said controller also in communication with the second feed means so that delivery of first adjusting liquid to the mixing device can be controlled based upon the detected first characteristic…”; it is clear that with the presence of the controller (36), the control of the feedback loop would occur in real-time, as ordinary with all controllers.] wherein carrying out said control comprises carrying out said control based at least in part on information indicative of infrared absorption of said first ingredient as measured in said first flow [Claim 1, “…a first sensor in communication with the mixing device; f) a second sensor in communication with the mixing device; g) a controller in communication with the first sensor so that a first characteristic of a solution in the mixing device can be detected, said controller also in communication with the second feed means so that delivery of first adjusting liquid to the mixing device can be controlled based upon the detected first characteristic…”]
As Per Claim 23, Bellafior discloses further comprising causing said first and second flows to flow in corresponding first and second conduits [Fig. 4, #44a & #44b] past stationary structures in a tank. [Fig. 6, #24]
As Per Claim 25, Bellafior discloses blended stream is a first blended stream [Fig. 10, #320], wherein said method further comprises forming a second blended stream [Fig. 10, #320], wherein forming said second blended stream comprises combining said first blended stream with a third flow [Fig. 10, #Component 3], which contains a third ingredient of said beverage [Par. 74; “…In addition, water is provided as a feed liquid or third component to the inlet of third feed valve 316…”], measuring infrared absorption of said second blended stream [Par. 78; “…As illustrated in FIG. 10, a near-infrared (NIR) sensor 336 also communicates with mixing loop 322 to detect the alcohol concentration of the solution therein…”], and controlling said third flow [Fig. 10, #Component 3] and said first blended stream based [Fig. 10, #Component 1] at least in part on said infrared absorption of said second blended stream. [Par. 78; “…As illustrated in FIG. 10, a near-infrared (NIR) sensor 336 also communicates with mixing loop 322 to detect the alcohol concentration of the solution therein…”]
As Per Claim 26, Bellafiore discloses further comprising controlling a tax due for sale of said alcoholic beverage, wherein controlling said tax due comprises receiving a set point signal that identifies a desired proof of said alcoholic beverage and obtaining a measured proof [Par. 39; “…,A Set Point (SP) for the software feedback loop will have been set in the PLC 36 or PC 37 by the user via a user interface 58 (FIG. 3) which may be the PC 37 of FIG. 4…”], wherein controlling said first and second flows comprises executing a blend-flow control program that calculates an error between said desired proof and said measured proof and controlling said first and second flows based on said error and wherein said tax due is b [Par. 39. “…Based on the discrepancy between the measured PV and the user-defined SP, the PLC's (or PC's) software PID feedback mechanism continually adjusts the signal that is sent to the automated valving of proportioning submodule 38, which are valves 46b and 46c in the embodiment of FIG. 4. This signal is called the Output. The Output signal causes constant adjustments in the proportioning submodule valves' opening/closing such that the PV continuously matches the SP. The Output signal is scaled by the, software of the PLC or PC to a process value (such as molarity or the claim refers to an arbitrary “tax due for sale” while requiring the limitations of “identifying a desired proof….measured proof…” etc. all of which the reference clearly discloses. Therefore, measuring said set point signal, it is clear that a “tax due” would therefore be derived at discretion of the user. ] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bellafiore (US 2008/0279038) in view of Taube (US 4924900)
As Per Claim 11, Bellafiore discloses all limitations of the invention except further comprising measuring a pressure in said first flow, providing second information indicative of said pressure, and controlling said first and second flows based at least in part on said second information in addition to said first information.
Taube, much like Bellafiore, pertains to an adjustable ratio mixing valve. [abstract] 

Taube discloses the benefits of measuring the pressure in that it ensures the fluid pressures of the two fluids immediately prior to being intermixed are maintained substantially equal. [Col. 1, Lines 40-45] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the producing the beverage as taught by Bellafior in view of the mixing apparatus as taught by Taubue to further include measuring a pressure in said first flow, providing second information indicative of said pressure, and controlling said first and second flows based at least in part on said second information in addition to said first information to ensure the fluid pressures of the two fluids immediately prior to being intermixed are maintained substantially equal. [Col. 1, Lines 40-45]
As Per Claim 17, Bellafior discloses causing said first and second flows [Fig. 4, #44a & #44b] to flow in corresponding first and second conduits [Fig. 4, #44a & #44b] that connect at a third conduit to form a blended stream [Fig. 4, #48];
a pressure signal from a pressure sensor [Fig. 7, 1, #152; “…Pressure sensor 152 is positioned in the recirculation loop 118 and detects the pressure therein…”], , and using said pressure signal to control first and second valves that control flow through said first and second conduits respectively. 
Bellafior does not disclose said pressure signal being indicative of pressure in said first conduit. 
Taube, much like Bellafiore, pertains to an adjustable ratio mixing valve. [abstract] 
Taube discloses measuring pressure in said first conduit. [Col. 1, Lines 40-44; “…a variable orifice which operates to meter a first fluid flow in response to changes in the inlet pressure of a second fluid as compared to the pressure of the first fluid measured or sensed downstream of the first variable orifice….”]
Taube discloses the benefits of measuring the pressure in that it ensures the fluid pressures of the two fluids immediately prior to being intermixed are maintained substantially equal. [Col. 1, Lines 40-45] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the producing the beverage as taught by Bellafior in view of the mixing apparatus as taught by Taubue to further include pressure signal being indicative of pressure in said first conduit to ensure the fluid pressures of the two fluids immediately prior to being intermixed are maintained substantially equal. [Col. 1, Lines 40-45]
Claim(s) 13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellafiore (US 2008/0279038) in view of Downie (US 2015/0168958)
As Per Claim 13, Bellafiore discloses all limitations of the invention except further comprising measuring a mass flow-rate in said first flow, providing second information indicative of said mass flow-rate, and controlling said first and second flows based at least in part on said second information in addition to said first information.
Downie, much like Bellafiore, pertains to a gas mixer arrangement comprising a first and second flow. [abstract]

Downie discloses the benefits of measuring the mass flow rate in that it provides a metered flow of each substance. [Par. 10] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the beverage mixer as taught by Bellafiore in view of the mass flow sensor as taught by Downie to further include measuring a mass flow-rate in said first flow, providing second information indicative of said mass flow-rate, and controlling said first and second flows based at least in part on said second information in addition to said first information to provide a metered flow of each substance. [Par. 10]
As Per Claim 19, Bellafiore discloses causing said first and second flows [Fig. 4, #44a & #44b] to flow in corresponding first and second conduits [Fig. 4, #44a & #44b] that connect at a third conduit to form a blended stream [Fig. 4, #48], 
Bellafiore does not discloses obtaining a flow-rate signal from a mass flow- meter, said flow-rate signal being indicative of flow rate in said second conduit, and using said flow-rate signal to control first and second valves that control flow through said first and second conduits respectively.
Downie, much like Bellafiore, pertains to a gas mixer arrangement comprising a first and second flow. [abstract]

Downie discloses the benefits of measuring the mass flow rate in that it provides a metered flow of each substance. [Par. 10] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the beverage mixer as taught by Bellafiore in view of the mass flow sensor as taught by Downie to further include a flow-rate signal from a mass flow- meter, said flow-rate signal being indicative of flow rate in said second conduit, and using said flow-rate signal to control first and second valves that control flow through said first and second conduits respectively to provide a metered flow of each substance. [Par. 10]
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bellafiore (US 2008/0279038) in view of Kemp (US 9004744) 
As Per Claim 24, Bellafior discloses wherein said blended stream is a first blended stream [Fig. 4, #48], and measuring infrared absorption of said blended stream [Par. 39, “….As indicated in FIG. 3, the detection submodule may use a range of sensor types including NIR, conductivity, temperature…The outputted signal from the sensor 57 (FIG. 4) of the detection submodule 42 (FIG. 3), which is typically NIR, conductivity, temperature…The outputted signal from the sensor 57 (FIG. 4) of the detection submodule 42 (FIG. 3), which is typically analog, provides the PLC 36 or PC 37 with a Process Value (PV) for a software PID (gain, integral, derivative) feedback loop. A Set Point (SP) for the software feedback loop will have been set in the PLC 36 or PC 37 by the user via a user interface 58 (FIG. 3) which may be the PC 37 of FIG. 4. Based on the discrepancy between the measured PV and the user-defined SP, the PLC's (or PC's) software PID feedback mechanism continually adjusts the signal that is sent to the automated valving of proportioning submodule 38, which are valves 46b and 46c in the embodiment of FIG. 4….”]
  Bellafior does not explicitly discloses wherein forming said first flow comprises combining third and fourth flows to form a second blended stream, measuring infrared absorption of said second blended stream, providing second information that is indicative of said infrared absorption of said second blended stream, and controlling said third and fourth flow based on said second information, wherein said second blended stream is said first flow.
Kemp, much like Bellafior, pertains to a method and apparatus for mixing fluids. [abstract] 
Kemp discloses said blended stream is a first blended stream, wherein said method further comprises forming said first flow [refer to annotated Fig. 8, #A below], wherein forming said first flow comprises combining third [Fig. 8, #A] and fourth [Fig. 8. #B] flows to form a second blended stream 

    PNG
    media_image1.png
    264
    751
    media_image1.png
    Greyscale

Kemp discloses the benefits of the second blended stream in that it provides for an improved blend. [Col. 2, Lines 64-65] 
Therefore, it would have been obvious to combine the teachings of an blended stream and infrared absorption as taught by Bellafior in view of the second blended stream as taught by Kemp to further include forming said first flow comprises combining third and fourth flows to form a second blended stream, measuring infrared absorption of said second blended stream, providing second information that is indicative of said infrared absorption of said second blended stream, and controlling said third and fourth flow based on said second information, wherein said second blended stream is said first flow to provide for an improved blend. [Col. 2, Lines 64-65]
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
Applicant asserts that the examiner has not identified the limitation in Claim 8 of “producing an alcoholic beverage and that since the sensor is not “along the stream”, that it is not meeting the limitation of “measuring infrared absorption in said blended stream”. Moreover, applicant alleges that the reference alleges “spectrial….measurement (while omitting the explicit reference to measuring near-infrared for an alcohol) and that one with ordinary skill in the art would understand that spectroscopy refers to the analysis of patterns of spectral lines and not to measuring an extent to which infrared light is absorbed.
The examiner respectfully disagrees. The reference explicitly discloses in the abstract as cited an accurate blending system for multiple feed liquids [abstract], wherein further in the reference the reference explicitly discloses “…a purification process may require the accurate blending of three or more liquids, such as alcohol, salt solution and water….” [Par. 18]. With regards with the sensor, nowhere in the recited claims is it required that the sensor needs to be along the stream. Furthermore, it is not required for the sensor to be along the stream to measure an infrared absorption, the recited function, as the reference explicitly discloses the sensors capabilities as required by the claims, which is to “measuring infrared absorption in said blended stream” [Par. 37; “…spectral (e.g. near-infrared or ultraviolet for an alcohol or other solvent solution) measurement of the blend, as appropriate, is taken by an in-line sensor…”]. Furthermore, there is nowhere stated in the reference that applicant’s claim that the measuring of blended stream is exclusive to the analysis of spectral lines and not to measuring an extent to which infrared light is absorbed, as the reference explicitly discloses spectral (e.g. near-infrared or ultraviolet for an alcohol or other solvent solution) measurement of the blend, as appropriate, is taken by an in-line sensor…” [Par. 37]
Applicant asserts that the cited art discloses a sensor (57) makes a measurement based on “whatever is flowing through the stream that contains both ingredients” and therefore any measurement is the result of the combination of both ingredients and that the cited art does not technically disclose measuring absorption of the first ingredient. 
The examiner respectfully disagrees. The reference explicitly discloses “a first sensor in communication with the mixing device; f) a second sensor in communication with the mixing device; g) a controller in communication with the first sensor so that a first characteristic of a solution in the mixing device can be detected, said controller also in communication with the second feed means so that delivery of first adjusting liquid to the mixing device can be controlled based upon the detected first characteristic…” [Claim 1]
Applicant further asserts that “the examiner has already determined in claim 14 that the blended stream is formed in absence of a static mixer. 
The Examiner as explicitly shown in the citation of Claim 10 that [Par. 36; “…The merged liquid stream 48 exiting the proportioning submodule 38 is mixed within a fixed volume (50 in FIG. 4) in blending submodule 52 to ensure that the mixture is fully blended. As illustrated at 54a and 54b in FIG. 3, the blending submodule may utilize…Alternatively or in addition to dynamic mixing, static mixing may also be used in the blending submodule 52...”]
Applicant further asserts that in the primary reference, Bellafior, the feeds have not been pressurized, let alone pressurized to difference pressure and there would have been no obvious reason to incorporate a pressure sensor. 
Bellafior explicitly discloses a pressure sensor (152) to “stop the appropriate pumps to prevent overpressure within the loop 118…” [Par. 63], but not in the configuration required of Claim 11, hence already discloses a pressure sensor, it would have been obvious to modify Bellafior to include the recited pressure sensor for the reasons stated above in the rejection. 
Applicant asserts similar arguments towards claim 12 as Claim 8. For the sake of avoiding repetition the examiner would like to point applicant towards rebuttals made in Claim 8. 
Applicant asserts that since Bellafiore has two substances, the inclusion of providing a metered flow rednders the rational inconsistent with claim’s scope and further asserts that the intended proves of Bellafiore’s system is to process by volume and not mass. 
The examiner respectfully disagrees. The reference already discusses sensing characteristics of each individual flow, not just them as blended, “…sensing a first characteristic of a solution in the mixing device; d) feeding a first adjusting liquid to the mixing device based on the sensed first characteristic of the solution in the mixing device…” (Claim 1). The reference further discloses “…pH, viscosity or optical density, etc….” [Par. 2] Therefore, it’s well within the capabilities of the reference to measuring a mass flow rate. 
The applicant attempts a circular argument with regards to Claim 14, and for the sake of avoiding repetition, the examiner would point applicant to the rebuttals made with regards to the arguments made towards claim 10. 
Applicant asserts that only one conduit leads into the volume 50. The reference explicitly shows two “conduits” Fig. 4, #44a & #44b, that hold the first and second stream. It is uncertain as to what applicant is arguing as there would need to be a conduit for the feeds to even flow. 
Applicant asserts that the sensor would not measure temperature indicative of a temperature in “said first conduit (i.e. feed 44a” and “whatever temperature is in stream 56. 
The reference explicitly discloses that the sensor is capable of detecting a first characteristics from the stream. [Claim 1, “…a first sensor in communication with the mixing device; f) a second sensor 
Applicant asserts that “no intermediate mixing tank” is used in Claim 20 and that the reference does not disclose because the volume 50 is a mixing tank that is involved in forming the alleged blended stream, while still arguing in previous claims that no mixing tank is involved, making the arguments contradicting. 
The reference explicitly discloses  “…The merged liquid stream 48 exiting the proportioning submodule 38 is mixed within a fixed volume (50 in FIG. 4) in blending submodule 52 to ensure that the mixture is fully blended. As illustrated at 54a and 54b in FIG. 3, the blending submodule may utilize…Alternatively or in addition to dynamic mixing, static mixing may also be used in the blending submodule 52...”. It seems as if Applicant is contradicting own application as saying that if a mixing tank is claimed in one claim, then it cannot be present in, which raises questions on the applicant’s position in this instance. 
Applicant asserts there is no indication of “obtaining a measuring proof” in the reference and merely only discloses entering a desired set-point using a user interface.
The examiner would first like to point out that in applicant’s own disclosure, an external set-point signal is used to identified a “desired proof” of the blended mixture [Page 5, Lines 5-10], much like already cited in the Office Action. The citation also further reads of finding a desired concentration of the beverage, which the examiner is interpreting as being the “proof” via the set point signal. Although it is not specifically worded as an “proof”, the citation clearly details setting a certain desired concentration of the blended mixture, and then controlling steps are taken if the desired concentration is not within a threshold, “…Based on the discrepancy between the measured PV and the user-defined SP, the PLC's (or PC's) software PID feedback mechanism continually adjusts the signal that is sent to the automated valving of proportioning submodule 38, which are valves 46b and 46c in the embodiment of 
With regards to arguments made to Claim 22, the examiner would point applicant to the above arguments already made in Claim 8 to avoid repetition. 
Applicant attempts to argue that somehow the first and second flows to not pass stationary structures in a tank. The examiner would point applicant to the figure cited (Figure 6) in the original arguments as it can be clearly shown that the feeds pass the tank, as the claim does not specify which direction said feeds are required to pass the tank by (vertically, horizontally, above, below etc.)
The applicant asserts without any evidence that somehow according to Kemp “the correct way to provide improved blending would be to provide a blending system”. As the argument simply just reinstates the premise, the examiner would point to the original rejection already made and ask that the applicant provide a substantive argument rather than a circular argument that does not address the claims in question. 
Applicant asserts that Kemp does not disclose an infrared sensor “in sight” and fail to disclose the limitation of measuring infrared absorption of said second blended stream. The examiner would like to point to the rejection where the examiner clearly stated it would have been obvious to combine the teachings of measuring an infrared absorption/controlling the steams in view of the second/third/fourth blended stream as taught by Kemp, not stating Kemp discloses said infrared sensor but to combine the already shown features of Bellafior measuring an infrared absorption with the second blended stream as taught by Kemp. 

The examiner respectfully disagrees. The claim requires a second blended stream that contains a third ingredient, and not that both first and second blended streams flow concurrently. The claim merely requires the presence of a second stream with the added third ingredient, which the Examiner as displayed in the rejections above. 
Furthermore, the motivation included describes the benefits of the system as a whole as it’s not specifically required to say the words “second stream” verbatim, as the system as a whole includes said second stream. 
Applicant further asserts that the tax due is not derived at the user’s discretion and is based on said desired proof.
The claim as recited provides no clarification as to how a “tax due” would be “controlled” (automatically calculated, user calculated etc.) as there are is no further clarification in the specification regarding this limitation either. Considering the reference already receives said set point signal identifying an concentration (proof), it is well within the capabilities of the apparatus to be able to control said “tax due” based on said set point signal, as that, again in absence of any clarification thereof, can be conducted by a user of the apparatus.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726